PER CURIAM.
We reverse Appellant’s robbery conviction and remand for a new trial on grounds that the jury should have been instructed on the lesser-included offense of resisting a merchant. Pursuant to the 1992 amendment of section 812.015(6), Florida Statutes, the charge of resisting a merchant is a lesser-included offense of robbery. Because the facts adduced at trial supported this lesser charge, it was error for the trial court to deny Appellant’s request. Sanders v. State, 654 So.2d 1279 (Fla. 2d DCA 1995).
GLICKSTEIN, STONE and GROSS, JJ., concur.